DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                        CHRISTOPHER LANG,
                             Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D17-2487

                          [January 24, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502014CF005635.

  Michael M. Brownlee of The Brownlee Law Firm, P.A., Orlando, for
appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

CONNER and KLINGENSMITH, JJ, and ROBY, WILLIAM, Associate Judge,
concur.
                         *        *        *

  Not final until disposition of timely filed motion for rehearing.